Citation Nr: 1620031	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-38 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for a lower back disability in excess of 20 percent prior to August 15, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1988 to December 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was before the Board in July 2011 and November 2012, it was remanded for further development.  The case is now again before the Board for further appellate action.

The Veteran requested a Central Office Board hearing in his October 2009 substantive appeal, and reiterated this request in a November 2009 statement.  The Veteran was subsequently scheduled for a May 2011 hearing, but failed to appear at the hearing, and provided no explanation.  As the Veteran has not sought to reschedule the hearing, his hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  For the period prior to August 15, 2011, the Veteran's lower back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; it was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.

2.  For the period after August 15, 2011, the Veteran's lower back disability has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; it has not been manifested by favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.

3.  The Veteran's service-connected disabilities are not so severe as to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.

4.  The Veteran's radiculopathy of the right lower extremity was manifested by mild incomplete paralysis for the entirety of the appeal period; the Veteran's left lower extremity was manifested by mild incompleta paralysis beginning on August 15, 2011. 


CONCLUSIONS OF LAW

1.  Prior to August 15, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's lower back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

2.  After August 15, 2011, the criteria for a disability rating in excess of 40 percent for the Veteran's lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

3.  Prior to August 15, 2011, the criteria for a 10 percent evaluation for right lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015).

4.  Prior to August 15, 2011, the criteria for compensation for left lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to his claim for an increased rating for his lower back disability, the Veteran was provided all required notice in a letter mailed in April 2008, prior to the initial adjudication of the claim in November 2008.  

With regard to his claim for a TDIU, the Board notes that the Veteran's first claim for a TDIU was denied in a June 2005 rating decision, and was not appealed.  In its July 2011 remand, however, the Board found that the Veteran had again raised a TDIU claim by way of statements made at his October 2008 VA examination to the effect that he had had to stop working due to back pain.  In February 2015, the RO sent the Veteran a VCAA-compliant notice letter regarding his TDIU claim, and after receiving no additional evidence from the Veteran, issued a supplemental statement of the case (SSOC) in April 2015 denying the claim.  Under these circumstances, although the Veteran received VCAA notice well after his claim was raised, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  In this regard, the Board notes that the RO afforded the Veteran the opportunity to submit evidence in support of his claim prior to issuing its April 2015 SSOC, but he did not do so, nor has he submitted any supporting evidence in the year since the April 2015 SSOC was issued.

As such, the Board finds that VA has provided the Veteran all required notice as to all claims currently before the Board.

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also afforded appropriate VA examinations to address his claims in May 2003, October 2008, August 2011, and July 2015.  In addition, the Veteran was afforded an opportunity for a hearing before the Board, but did not appear at the hearing and has not attempted to reschedule.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  As such, the Board finds that VA has fulfilled its duty to assist the Veteran in the development of his claims.

Accordingly, the Board will address the merits of the Veteran's claims. 

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

Lower Back Disability

For the time period on appeal, the Veteran's lower back disability has been rated under Diagnostic Code 5237, which utilizes the general rating formula for rating diseases and injuries of the spine.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  

An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

By way of background, the Veteran was initially granted service connection for a lower back disability in a February 1992 rating decision, and a 20 percent disability rating was assigned.  In a February 2008 written statement, the Veteran asserted that he had an active claim to increase his compensation, and referenced his service-connected lower back disability.  The RO interpreted the Veteran's statement as a claim for an increased disability rating and issued a decision in November 2008 continuing the Veteran's 20 percent rating.  The Veteran then timely filed a notice of disagreement and formal appeal.  Pursuant to the Board's July 2011 remand, the Veteran was afforded a VA examination in August 2011, and on the basis of the examination results the RO issued a decision in August 2012 increasing the Veteran's rating to 40 percent as of August 15, 2011, the date of his examination.  Also in August 2012, the RO issued an SSOC explaining why ratings higher than 20 percent prior to August 15, 2011, and higher than 40 percent thereafter, were not warranted.

The Board notes that in response to his February 2008 increased rating claim, the Veteran was afforded a VA examination in October 2008.  At the examination, he reported excruciating sharp pain over the previous 16 years, but no periods of flare-ups or incapacitating episodes in the previous 12 months.  The examiner noted the Veteran had a normal gait, and that all areas of the lumbar spine were tender to light palpation, but without palpable spasm.  Examination results included forward flexion of the lumbar spine from 0 to 45 degrees with pain that the Veteran described as radiating into both legs.  Extension was from 0 to 5 degrees, right lateral flexion was 0 to 20 degrees, and left lateral flexion was 0 to 10 degrees.  Right and left lateral rotation were unable to be accomplished due to severe pain.  The examiner noted increased pain after repetitive use, but stated that there was no additional limitation of motion, and no effect of incoordination, fatigue, weakness, or lack of endurance.

VA treatment records from July 2009 show that the Veteran complained of aching, burning, pressure and shooting pain in the right leg and low back. He stated that the onset of increased pain in the low back was less than one month and that the right leg pain had increased over the course of the past year. The pain was constant and increased by exercise, movement, standing and walking. He was noted to walk with an antalgic gait and rated his pain level as a 7 out of 10. He showed guarding of his right leg and low back. He was given an injection to treat the conditions.

At his August 15, 2011, VA examination, the Veteran reported daily lower back pain that he quantified as a 7 out of 10, with daily flare-ups during which the pain increased to an 8 or 9 out of 10.  On examination, forward flexion of the Veteran's lumbar spine was limited to 50 degrees, with objective evidence of painful motion beginning at 0 degrees.  His extension was 30 degrees or greater, with objective evidence of painful motion at 0 degrees.  His right and left lateral flexion were limited to 15 degrees, with painful motion beginning at 0 degrees, and his right and left lateral rotation were limited to 20 degrees, with painful motion beginning at 0 degrees.  Following repetitive-use testing, the Veteran's forward flexion was limited to 20 degrees, his extension was limited to 5 degrees, his right and left lateral flexion remained at 15 degrees, and his right and left lateral rotation remained at 20 degrees.  The examiner noted additional functional loss and limitation in range of motion following repetitive-use testing, in the form of less movement than normal and pain on movement.  The examiner also noted tenderness to palpation of the lumbar spine.  

Private treatment records from the Family Medical Center dated from January 2013 to June 2015 show that the Veteran complained of back pain. No deformity or scoliosis of the thoracic or lumbar spine was noted, his lumbar spine was tender diffusely without paraspinous spasm, he had a normal gait, no pedal edema, and bilateral and symmetrical pedal pulses were present. His reflexes were 1+ bilaterally, with decreased sensation on the sole of the right foot more than the left. 

A July 2015 VA examination report noted diagnoses of retrolisthesis with right and left lower extremity radiculopathy. Forward flexion was to 60 degrees, extension was to 25 degrees, right and left lateral flexion were 20 degrees, right and left rotation were 20 degrees, all ranged of motion were conducted with no objective evidence of painful motion. The Veteran was noted to be able to perform repetitive-use testing with 3 repetitions, with no change in ranges of motion. The examiner indicated that the Veteran had functional loss due to his low back condition but failed to indicate any contributing factors. There was no muscle spasm or localized tenderness noted. All muscle strength testing for the hips, ankles, and knees was normal, and there was no atrophy. All reflexes for the knees and ankles were noted to be normal, as were sensory examination results. Straight leg testing results were negative, and no signs or symptoms of radiculopathy were noted. No other neurologic abnormalities were reported, and the examiner determined that the Veteran did not have IVDS, or need any assistive devices. No imaging studies or diagnostic tests were performed. The examiner concluded that pain, weakness, fatigability and incoordination did not significantly limit functional ability, and that in the examiner's opinion the Veteran provided less than full voluntary effort on range of motion in all planes. 

The Board notes that forward flexion of the Veteran's lumbar spine was limited to less than 30 degrees following repetitive-use testing at his August 2011 examination.  This result warrants a 40 percent disability rating under Diagnostic Code 5237, and was, in fact, the basis of the RO's August 2012 rating decision increasing the Veteran's rating to 40 percent as of the date of the examination.  However, upon a thorough review of the record, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, at any time throughout the period of the claim.  As such, the Board finds that a disability rating in excess of 40 percent is not warranted under the rating schedule.

A July 2015 neurologic examination found mild pain, paresthesias, and numbness in the lower extremities bilaterally, with a normal gait. Median nerve testing was negative. Sciatic, popliteal, tibial, femoral, saphenous, obturator, cutaneous, ilio-inguinal, and peroneal nerve testing was normal bilaterally. 

The Board finds that a rating greater than 20 percent for the low back disability prior to August 15, 2011, is not warranted.  Specifically, the Board notes that the evidence shows painful motion and pain on use, but the Veteran's forward flexion of the lumbar spine was greater than 30 degrees but not greater than 60 degrees.  There is no evidence of forward flexion of the thoracolumbar spine less than 30 degrees, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, prior to August 15, 2011.  As such, the Board finds that a rating in excess of 20 percent prior to August 15, 2011, is not warranted under the rating schedule.

With regard to functional loss, the evidence showed no flare-ups, no incoordination, fatigability, or weakness. While there was painful motion, this aspect of his condition is compensated in his assigned 20 percent evaluation. 

However, the Board does note that VA treatment records in July 2009 show radiation of pain into the right lower extremity, thus a separate 10 percent rating based on radiculopathy for the right lower extremity is warranted prior to August 15, 2011. 

Regarding the period beginning August 15, 2011, the Board finds that the evidence of record supports the RO's assignment of a 40 percent disability rating.  There is no evidence of record that the Veteran's low back is manifested by unfavorable ankylosis as required for a higher rating under DC 5237. The Board notes that the Veteran's August 2011 VA examiner provided a diagnosis of intervertebral disc syndrome (IVDS), while the 2015 examiner indicated that such a diagnosis was not warranted. To the extent that the Veteran has a valid diagnosis of IVDS, the Board the 2011 examiner noted that there had been no incapacitating episodes for the past 12 months due to IVDS, and upon a review of the record, there is no evidence of any incapacitating episodes throughout the period of the Veteran's claim.  As such, the Board has determined that application of Diagnostic Code 5243 would not result in a higher rating for the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Additional compensation under the provisions of 38 C.F.R. §§ 4.40, 4.45 is not warranted as these provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

With regard to the lower extremities, there is no evidence of radiculopathy of the left lower extremity prior to August 15, 2011, and no indication of record that either lower extremity symptoms warrant a rating greater than mild incomplete paralysis. 

Thus, the preponderance of the evidence is against a higher rating for the period beginning on August 15, 2011. 

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a) (2015).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the Veteran's earned annual income." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  For the purpose of determining whether there is one disability ratable at 60 percent or more, orthopedic disabilities will be considered one disability.  38 C.F.R. § 4.16(a) (2015).  

The Veteran is presently service connected for a lower back disability, which is rated as 40 percent disabling.  He is also service connected for radiculopathy of the right and left lower extremities, which are each assigned 10 percent ratings.  His combined disability evaluation is 50 percent.  The Board has taken all provisions of 38 C.F.R. 4.16(a) into consideration; however, the Veteran does not meet the minimum schedular criteria for a TDIU.  Nevertheless, the Board must determine whether the Veteran is unemployable due to service-connected disabilities, which would warrant referral of the claim to the Director of the VA Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2015).  

The Board notes that the Veteran initially claimed entitlement to a TDIU in December 2004 based on mental health conditions for which he is not service-connected.  His claim was treated by the RO as one for a TDIU based on service-connected disabilities, and was denied in a June 2005 rating decision.  As noted above, at his October 2008 VA examination, the Veteran stated that he had had to stop working due to back pain, and in its July 2011 remand the Board interpreted this statement as again raising a claim for a TDIU.  In addition, the Veteran later stated at his August 2011 VA examination that he had been unemployed since 2008 when he last worked as a forklift operator, and that he left that position because of chronic lower back pain.  Upon a thorough review of the record, these two statements constitute the entirety of the evidence in support of the Veteran's claim for a TDIU.

The Board notes that the Veteran's August 2011 VA examiner noted the Veteran's statement that he became unemployed due to back pain.  However, following a thorough examination, the examiner stated that the Veteran was not unemployable due to his service-connected lower back condition, because he was capable of sedentary work.  In addition, the Board notes that a December 2012 homeless program note recorded the Veteran's statement that his "job was going fine" and he was 2 months from being with his employer for a year.  The Board also notes that the Veteran was afforded an additional VA examination in July 2015 relating to both his lower back disability and his service-connected bilateral lower extremity radiculopathy.  After examination, the examiner found that neither the Veteran's lower back condition nor his radiculopathy impacted his ability to work. 

Upon careful consideration of the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's TDIU claim.  While the Board has considered the Veteran's lay assertions, the Board finds that the VA examiners conclusions following thorough medical examinations, and the notation in 2012 regarding his employment are of more probative weight.  

Although the benefit-of-the-doubt doctrine has been considered, the Board has found that a preponderance of the evidence is against the claim.  Accordingly, the doctrine does not apply, and the claim must be denied.  

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings in excess of 20 percent prior to August 15, 2011, or in excess of 40 percent thereafter, under any applicable diagnostic code for the Veteran's lower back disability, nor does the evidence show that the Veteran is unemployable due to his service-connected disabilities.  

Consideration has been given to assigning a staged rating for the disability decided herein.  Because the evidence establishes a worsening of the disability, a staged rating has been assigned; however, no additional staging is warranted by the evidence of record.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's service-connected lower back disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to a disability rating for a lower back disability in excess of 20 percent prior to August 15, 2011, and in excess of 40 percent thereafter, is denied.

Entitlement to a 10 percent disability rating for right lower extremity radiculopathy for the period prior to August 15, 2011, is granted.

Entitlement to a TDIU is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


